Citation Nr: 0602240	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-27 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than November 26, 
2002, for a grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from November 1964 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which granted service connection for 
tinnitus, and assigned a 10 percent disability rating 
therefor, effective November 26, 2002.  In April 2005, the 
veteran appeared at a hearing before the undersigned, held at 
the RO.  A copy of the hearing transcript has been associated 
with the claims file.


FINDINGS OF FACT

1.  By a letter dated August 16, 1991, the RO denied the 
veteran's application to reopen his claim of entitlement to 
service connection for tinnitus on the basis that new and 
material evidence had not been submitted; the veteran did not 
appeal this decision.

2.  On November 26, 2002, the veteran's submitted a new 
application to reopen his claim of entitlement to service 
connection for tinnitus was received by the regional office.

3.  By a rating decision dated February 26, 2004, service 
connection for tinnitus was established, effective from 
November 26, 2002.


CONCLUSION OF LAW

The requirements for an effective date earlier than November 
26, 2002, for the award of service connection for tinnitus, 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(q)(1)(ii), (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
earlier than November 26, 2002, concerning the grant of 
service connection for tinnitus.  Specifically, the veteran 
claims that the effective date for this award should be 
effective back to the date he was discharged from service, 
September 6, 1968.  In this connection, the veteran asserts 
that he told VA physicians in September 1968, when he was 
admitted to a VA hospital just after he was discharged from 
service, that he was suffering from tinnitus.  The veteran 
contends that since this is when he first reported tinnitus 
to VA employees, he should be afforded service connection for 
tinnitus starting the date of his discharge from service. 

The record shows that pursuant to a letter dated August 16, 
1991, the RO denied the veteran's application to reopen his 
claim of entitlement to service connection for tinnitus on 
the basis that new and material evidence had not been 
submitted.  As the veteran did not appeal or otherwise 
express disagreement or dissatisfaction with this decision, 
the decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R 
§§ 20.200, 20.201, 20.202, 20.302, 20.1103.

The veteran filed an application to reopen his claim of 
service connection for tinnitus on November 26, 2002.  A 
February 2004 VA audiological examination report linked the 
veteran's tinnitus to noise exposure in service.  Based on 
this examination report, the RO rendered a rating decision in 
February 2004, which reopened the veteran's claim of service 
connection for tinnitus, awarded service connection therefor, 
and assigned a 10 percent disability rating, effective 
November 26, 2002, the date the veteran applied to reopen his 
claim.

The Board notes that the law provides that the effective date 
for a claim reopened after a final disallowance, based on new 
and material evidence other than service department records, 
will be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  As was previously noted, the most recent 
final disallowance with regard to the issue of 


service connection for tinnitus is an August 16, 1991, rating 
decision.  Thus, pursuant to the relevant laws and 
regulations, the establishment of an effective date for 
service connection of tinnitus prior to August 16, 1991, is 
precluded under the circumstances of this case.  Moreover, as 
the veteran's claim to reopen his claim of service connection 
for tinnitus was filed on November 26, 2002, this is the 
earliest date for which he may receive compensation for 
tinnitus.  See 38 U.S.C.A. §§ 5110, 7105(c); 38 C.F.R. 
§§ 3.400(q)(1)(ii).  

In view of the veteran's assertion that he told VA medical 
professionals in 1968 that he suffered from tinnitus, and 
that such tinnitus was related to acoustic trauma in service, 
the Board has considered whether the veteran filed an 
informal claim pursuant to 38 C.F.R. § 3.157.  This 
regulation provides that certain VA and private medical 
records may be considered informal claims to reopen or for 
increase.  Even if VA medical records in 1968 included 
information regarding tinnitus, these records would not 
constitute an informal claim for service connection for 
tinnitus because there is no evidence of an earlier claim for 
this benefit that would be subject to being reopened.  The 
veteran's intial claim for compensation benefits which was 
received in 1968 pertained exclusively to unrelated 
disabilities.  There is no medical evidence of record in the 
claims file until 1986 showing that the veteran was suffering 
from tinnitus.  In any case, even if there were a medical 
examination or report dated in 1968 regarding a complaint of 
finding of tinnitus, there would still be no basis for 
assigning an effective date earlier than November 26, 2002, 
under the circumstances of this case.  

Indeed, a review of the claims file reveals that veteran has 
filed more than one claim seeking service connection for 
tinnitus.  The RO rendered a rating decision in December 1989 
denying service connection for tinnitus, and as was noted 
earlier, the veteran's application to reopen this claim was 
denied in December 1991 because new and material evidence had 
not been submitted.  Both of these decisions are final under 
38 U.S.C.A. § 7105(c).  The veteran had opportunities in the 
past to appeal earlier denials of his service connection 
claim for tinnitus.  However, the veteran did not pursue such 
appeals, so those decisions became final.  The finality of 
the most recent prior decision (December 16, 1991), and the 
date on which the veteran renewed his claim (November 26, 
2002), limit how far back the effective date of the veteran's 
service connection claim for tinnitus may be assigned, as a 
matter of law.  38 U.S.C.A. §§ 5110, 7105(c); 38 C.F.R. 
§§ 3.400(q)(1)(ii).  The 


Board also notes that there is no evidence of a formal or 
informal claim to reopen is claim of service connection for 
tinnitus between the date of the last final disallowance 
(August 16, 1991), and the November 26, 2002, formal claim to 
reopen.  As such, there is simply no basis under the 
applicable laws and regulations that permit an effective date 
earlier than November 26, 2002, for service connection for 
tinnitus under the circumstances of this case.  Here, where 
the law is dispositive and not the evidence, denial of the 
appeal is appropriate. Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994)

In rendering this decision, the Board considered the Veterans 
Claims Assistance Act of 2000 (VCAA), which describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

In this case the veteran was not provided with a VCAA notice 
letter describing the VA's duty to notify and assist the 
veteran prior to the February 2004 rating decision regarding 
the issue on appeal.  However, since the claim involved in 
this appeal is considered a "downstream" issue because it 
involves an whether an earlier effective date may be assigned 
than that awarded in an initial decision granting service 
connection for tinnitus, such a notice letter is not 
required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (If, in 
response to notice of its decision on a claim for which VA 
has already given the 38 U.S.C. § 5103(a) notice, VA receives 
a notice of disagreement that raises a new issue, 38 U.S.C. 
§ 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue).  




ORDER

Entitlement to an effective date earlier than November 26, 
2002, for service-connected tinnitus, is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


